DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2020 has been entered.
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks filed with the RCE on 03/05/2020.  Applicant’s amendments to the claims have been entered and are made of record.
The claims under prosecution are 1-8, all of which stand rejected.  Claims 9-20 are and remain withdrawn.
Response to Arguments
Applicant’s arguments, with respect to EP 2527138 issued to Wakatsuki et al has  been fully considered and are persuasive.  Applicant has shown that he cited art is a composite textile, whereas the instant claims are to a single layer textile.  All previously made art rejections are now withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation in line 2 of “a range of about to about “ is improper.  Just claim the desired range.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2011/0004983A1 issued to Yagura et al. 
	Regarding Claim 1, Yagura et al. a resin composition having excellent flame retardancy and a fiber having excellent flame retardancy, without deteriorating conventional mechanical properties by adding a small amount of a flame-retardant additive which may be used to make protective clothing [Abstract].  Yagura discloses a flame-retardant resin composition, flame-retardant fibers, flame-retardant fabrics, and heat-resistant protective clothing, specifically disclosed [0059-0131] a plurality of synthetic fibers including a plurality of meta-aramid and/or para-aramid fibers [0039-0040, 0059]; A plurality of active particles [0054, 0071, 0095-0099] physically entangled with and held together with the plurality of synthetic fibers by solution wet spinning of the active particles and a liquid polymer comprising meta-aramid and/or para-aramid [0123-0136], wherein the plurality of active particles comprises a higher thermal flame retardancy than the plurality of synthetic fibers [0136]. The composite particles used in the present invention have an average particle size of 10 to 500 nm. [0080].  The particles compositionally are the same as those desired by Applicant’s specification but not claimed.  
	Yagura et al differs from instant claim 1 in that, the individual active particles in the present application comprise a higher stabilizing temperature than the plurality of synthetic fibers.  With regards to these requirements of the active particles having a 
 	The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Yagura product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
	Regarding Claims 2 and 3, where Applicant seeks that the textile of claim 1 wherein, the textile comprises a first side and a second side; and the active particles decrease the humidity and/or an amount of liquid between the first side and a user's skin upon wearing the textile and Claim 3, where Applicant seeks that the textile of claim 2 wherein, the first side comprises a textile side nearest to a user's skin upon wearing the textile; and the second side comprises a textile side farther from the user's skin upon wearing the textile; Yagura at 0151 teaches that the fabric used for the protective clothing may be a single layer.  Thus, it would have one side that is closer to the skin and the other away from the skin.  
	Regarding Claim 4, where Applicant seeks that the textile of claim 1 wherein, the weight ratio of active particles to synthetic fibers comprises a range of about to about 0.01% to 3%; and the active particles increase a resistance to burning for the textile; 
	With regards to requirements of the active particles increase a resistance to burning for the textile, it is the position of the Office that the claimed resultant properties as desired in the aforesaid claims, would be inherent if not obvious to the textile of the Yagura et al.  It is reasonable to presume so, as support for said presumption is found in the use of like materials.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Yagura product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding Claim 5, where Applicant seeks that the textile of claim 4 wherein, the resistance to burning comprises, a non-melting textile; a non-dripping textile; and a textile comprising, less than two second of afterglow and after flame, and less than four inches of char length; With regards to requirements of less than two second of afterglow and after flame, and less than four inches of char length, it is the position of the Office that the claimed resultant properties as desired in the aforesaid claims, would be inherent if not obvious to the textile of the Yagura et al.  It is reasonable to presume so, as support for said presumption is found in the use of like materials.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present 
	Regarding Claim 6, where Applicant seeks that the textile of claim 1 wherein, the active particles, are between about 100 nm and 10 microns in diameter; absorb light comprising wavelengths from about 8 microns to about 12 microns; absorb and eject water, wherein the water comprises a temperature between about 10 degrees Celsius and about 40 degrees Celsius; and comprise a surface area greater than 10m2 per gram of active particles.  The composite particles used in the present invention have an average particle size of 10 to 500 nm. [0080],  the particle are the same therefore the resultant properties would also be the same, again the burden shifts to Applicant to prove otherwise.
	Regarding Claim 7, where Applicant seeks that textile of claim 6 wherein, the light comprises infrared light; and an increased water evaporation rate for the textile when the active particle is present; The same particles are present therefore the resultant properties would also be the same, again the burden shifts to Applicant to prove otherwise.
Regarding Claim 8, where Applicant seeks that the textile of claim 6 wherein, the water evaporation rate comprises moisture entering the textile at a textile first side and leaving the textile at a textile second side; a temperature of the water at the textile first side comprises a temperature near a user's body temperature; the temperature of the water at the textile second side comprises an ambient temperature; as Applicant has .
Claims 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 20100229297A issued to Yakura.
	Regarding modified Claim 1, where Applicant seeks that a textile comprising, a plurality of synthetic fibers, the plurality of synthetic fibers comprising a plurality of meta- aramid and/or para-aramid fibers; a plurality of active particles physically embedded in the plurality of synthetic fibers, wherein the plurality of active particles comprise a higher heat stability temperature than the plurality of synthetic fibers, and wherein the surface area of the active particles is greater than 10 m2/g.
	Yakura teaches a making completely aromatic polyamide fibers with highly dispersed lamellar clay minerals (active particles) used to create textiles which can be used in making protective clothing.  A slurry is formed containing a dope of the wholly aromatic polyamide, to which is added the lamellar clay mineral and then dissolving it prior to spinning it into a fiber.  At [0024] Yakura teaches that the lamellar particulate material absorbs and swells the water, it is recognized that moisture or the like absorbs moisture from the wearer's skin.
	Yakura does not use the same unit of measure to disclose the surface area active particles to be greater than 10 m2/g, but does provide the teaching and motivation to alter the surface area –that “The average layer thickness of the layered clay mineral referred to here is the layer thickness obtained from all the layered clay minerals observed in a cross-sectional area of 25 μm 2 in an electron microscope measurement (magnification of 100,000 times) of the longitudinal section of the fiber. Average value. If 
	Therefore, a person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have modified the surface area of the particle being used on the fiber.  One would have been motivated to do so increase or decrease the absorbent properties as shown by Yakura.
	It should be noted that changes in size, dimension or shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration (surface area) was significant.
	Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the weight per surface area of the fiber mats used in the composite, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed surface area is critical and has unexpected results. In the present invention, one would have been motivated to optimize the surface area  motivated by the desire to create a suitably absorbent fiber.

	Regarding Claim 4, where Applicant seeks that the textile of claim 1 wherein, the weight ratio of active particles to synthetic fibers comprises a range of about to about 0.01% to 3%; and the active particles increase a resistance to burning for the textile; Claim 1 of JP ‘297 issued to Yakura teaches the weight ratio of active particles to synthetic fibers 0.1 to 20% by weight.  
	With regards to requirements of the active particles increase a resistance to burning for the textile, it is the position of the Office that the claimed resultant properties as desired in the aforesaid claims, would be inherent if not obvious to the textile of the Yakura.  It is reasonable to presume so, as support for said presumption is found in the use of like materials.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Yakura product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

	Regarding Claim 6, where Applicant seeks that the textile of claim 1 wherein, the active particles, are between about 100 nm and 10 microns in diameter; absorb light comprising wavelengths from about 8 microns to about 12 microns; absorb and eject water, wherein the water comprises a temperature between about 10 degrees Celsius and about 40 degrees Celsius; and comprise a surface area greater than 10m2 per gram of active particles.  The composite particles used in the present invention have an average particle size of 10 to 500 nm. [0070],  the particle are the same therefore the resultant properties would also be the same, again the burden shifts to Applicant to prove otherwise.

Regarding Claim 8, where Applicant seeks that the textile of claim 6 wherein, the water evaporation rate comprises moisture entering the textile at a textile first side and leaving the textile at a textile second side; a temperature of the water at the textile first side comprises a temperature near a user's body temperature; the temperature of the water at the textile second side comprises an ambient temperature; as Applicant has not claimed how this is accomplished other than the presence of the fibers and the particles, this limitation is also met.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPUB 2015/0191856A issued to Hines. Hines et al teach making spun yarns, fabrics, and garments with a balance of high thermal and comfort properties are disclosed. Spun yarns made with an intimate blend of fibers including flame resistant fiber, hydrophilic fibers, and anti-static fibers are described. The unique combination of fibers in the spun yarn and fabrics made therefrom provide a balance of high thermal properties, including flame resistance and thermal shrinkage resistance, as well as moisture management properties to provide both protection and comfort to the wearer.  At 0041 Hines teaches that meta aramid fibers may have fine carbon particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/

Art Unit 1796



ASP